Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Rauch (US PGPub No.: 2015/0081038) in view of Tong (US PGPub No.: 2016/0331560), Auberger (US PGPub No.: 2016/0206447), and Sawatzki (US PGPUB No.: 2014/0371872) are seen as the best combination of references to teach what is in claim 1. However, said references do not teach a rotational element disposed on the prosthesis joint, the rotational element being configured as a rotary adapter; an actuating element disposed on the rotational element, the actuating element being accessible from an outside of the prosthesis cosmetic element by one of the first and second frame parts or through one of the first and second frame parts. This is due to the additional details provided in the remarks dated 12/03/2020. As per the remarks starting in the last paragraph of page 10 (which is the fourth page of the remarks), it is argued that the combination of Rauch with Tong will not teach what was presented in the amended claim 1. Here, the applicant argues that Rauch, which is a prosthesis cover, and Tong, which is an external exoskeleton, will not be an obvious combination to one with skill in the art. Examiner agrees. As the claimed device is a prosthesis cosmetic element with an actuator, using a cover with an exoskeleton will not be seen as an adequate combination
Regarding the argument started in the last paragraph of page 11 (being the 5th page of the applicant’s remarks) it is argued that neither Rauch nor Tong will teach “the rotational element being configured as a rotary adapter.”  Here, the rotary adaptor is taken to require there to be a pivot axis as mentioned in the remarks.  Additionally, the actuating element that is stated to be outside of the prosthesis cosmetic element is seen to be connected to the rotary adaptor as per the arguments and new amendments to claim 1. In light of the new amendments, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/SUBA GANESAN/Primary Examiner, Art Unit 3774